Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/673401     Attorney's Docket #: 1012-2515/2018P51711US
Filing Date: 11/4/2019; claimed foreign priority to 11/9/2018					
Applicant: Reiter et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Response filed 11/3/2021 has been acknowledged.

Election/Restrictions
Claims 1-12 and 15-17 are allowable. The restriction requirement between Group I and Group II , as set forth in the Office action mailed on 3/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/19/2021 is withdrawn.  Claims 13 and 14, directed to Group II no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
	Claims 1-17 are allowable over the prior art of record. 

REASON FOR ALLOWANCE
1.	The following is an Examiner's Statement of Reasons for Allowance: 
As to independent claim , the prior art of record fails to show the combination recited in any of the claims.  Roth et al. (figures 1-11) show a semiconductor power module 100, comprising: an carrier plate 102 (see paragraphs [0060]-[0066]); a power semiconductor chip 106 arranged on the carrier plate 102 and connected to the carrier plate 102; and a contact pin 122 connected to the carrier plate 102 and forming an outer contact of the semiconductor module 100, wherein the contact pin 122 is arranged above a soldering point (see paragraph [0068]-[0069]) in claim 1 and Roth et al. (figures 1-11) show a method for producing a semiconductor power module 100, the method comprising: providing a carrier plate 102; arranging a power semiconductor chip 106 on the carrier plate 102 and connecting the power semiconductor chip 106 to the carrier plate 102 in claim 9.   In particular, the prior art of record fails to show or collectively teach the chip, contact pin and carrier plate are not electrically connected to the carrier plate, wherein the contact pin is arranged above a soldering point, wherein the soldering point is configured to mechanically directly or indirectly fix the contact pin on the carrier plate and to electrically connect the contact pin to the carrier plate, wherein the contact pin is electrically connected to the carrier plate via a further connection having a portion which is mechanically flexible in relation to the carrier plate in claim 1; and forming a first soldering point on the carrier plate; arranging a contact pin  above the first soldering point  such that the contact pin is mechanically directly or indirectly fixed on the carrier plate and is connected to the carrier plate by the first soldering point; and forming a further connection which electrically connects the contact pin to the carrier plate, the further connection having a portion which is mechanically flexible in relation to the carrier plate in claim 9.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	The following listed are cited as of interest to this application.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









12/16/2021

/Alexander O Williams/
Primary Examiner, Art Unit 2826